- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X IR COPEL 06/10 - 04/26/2010 Changes in Copels Management The economist Ronald Thadeu Ravedutti, who used to be Copels Chief Distribution Officer, is the new Chief Executive Officer of the Company, substituting Rubens Ghilardi. Ravedutti was elected in office by Copels Board of Directors in the meeting of April 26. Other alterations to the Executive Board also approved in the Board of Directors Meeting are as follows: Were elected: - for the Financial and Investor Relations Office, Rafael Iatauro, substituting Antonio Rycheta Arten; - for the Distribution Office, Vlademir Santo Daleffe, substituting Ronald Thadeu Ravedutti; - for the Legal Office, Regina Maria Bueno Bacellar, substituting Paulo Roberto Trompczynski; - for the Administration Office, Luiz Antonio Rossafa, substituting Rubens Ghilardi; and - for the Engineering Office, Edson Sardeto, substituting Luiz Antonio Rossafa. The new Chief Executive Officer Ravedutti is 59 years old and has had more than 30-year career as an employee of Copel. Previously, he had served as Financial and Investor Relations Officer as well as Corporate Management and Distribution Officer of the Company. Curitiba, April 26, 2010. For additional information, please contact Copel's Investor Relations team: ri@copel.com or (55-41) 3222-2027 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 26, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
